         Case 2:20-cv-00744-RSM-JRC Document 25 Filed 02/05/21 Page 1 of 4



1                                                  HONORABLE RICARDO S. MARTINEZ
2

3

4

5

6

7                        UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8
     DK SMITH INTERNATIONAL TRADE,                ) Civil Action No.: 2:20-cv-00744-RSM-JRC
9
     INC., a British Columbia corporation, and    )
     BARRY SMITH, an individual,                  )
10
                                                  )
                   Plaintiffs,                    )
11
                                                  ) STIPULATION         AND     ORDER     OF
                                                  ) DISMISSAL    WITH   PREJUDICE
12          vs.
                                                  )
                                                  )
13   GLOBAL SALES GROUP COMPANY, a                )
     Washington State corporation; NORIO          )
14   MITSUOKA, an individual; and RYUJI           )
     MITSUOKA, an individual,                     )
15
                                                  )
                  Defendants.                     )
16
     GLOBAL SALES GROUP COMPANY, a               )
17   Washington State corporation                )
                                                 )
18                 Counter-Claimant,             )
                                                 )
19          v.                                   )
                                                 )
20   DK SMITH INTERNATIONAL TRADE,               )
     INC., a British Columbia corporation,       )
21
                                                 )
                   Counter-Defendant.            )
22
                                                 )
23
      STIPULATION AND ORDER OF DISMISSAL                           WOLF & LEE, LLP
24
      WITH PREJUDICE                                              230 E. Champion Street
      Page 1 of 4                                                 Bellingham, WA 98225
25
                                                          Ph: (360) 676-0306/Fax: (360) 676-8058
          Case 2:20-cv-00744-RSM-JRC Document 25 Filed 02/05/21 Page 2 of 4



1                                            STIPULATION
2           COME NOW the parties in the above-captioned action, pursuant to Fed. R. Civ. P.
3    41(1)(A)(ii), by and through their counsel of record, and hereby stipulate to voluntarily
4
     dismiss with prejudice all claims and counterclaims raised, or that could have been raised, by
5
     the parties, arising out of the agreements, claims, and contentions stated in the action, without
6
     an award of attorneys’ fees or costs to any party.
7
            DATED this 4th day of February, 2021.
8
     Stipulated to by:
9

10

11
     /s/ Mark J. Lee
     Mark J. Lee, WSBA #19339
12   Elizabeth Slattery, WSBA #56349
     of Wolf & Lee, LLP
13   230 E. Champion Street
     Bellingham, WA 98225
14   Ph.: (360) 676-0306
     E-mail: mark@bellinghamlegal.com
15            elizabeth@bellinghamlegal.com
     Attorneys for Plaintiff/Counter-
16
     Defendant DK Smith International
     Trade, Inc. and Plaintiff Barry Smith
17

18   /s/ Kevin W. Isaacson (per e-mail authority)
     Kevin W. Isaacson (Pro Hac Vice)
19   of Ropers Majeski PC
     50 W. San Fernando Street, Suite 1300
20   San Jose, CA 95113
     Ph.: (408) 287-6262
21   E-mail: kevin.isaacson@ropers.com
     Attorneys for Defendant and Counter-
22   Claimant Global Sales Group Company
     and Defendants Norio Mitsuoka and
23
     Ryuji Mitsuoka
      STIPULATION AND ORDER OF DISMISSAL                                  WOLF & LEE, LLP
24
      WITH PREJUDICE                                                     230 E. Champion Street
      Page 2 of 4                                                        Bellingham, WA 98225
25
                                                                 Ph: (360) 676-0306/Fax: (360) 676-8058
          Case 2:20-cv-00744-RSM-JRC Document 25 Filed 02/05/21 Page 3 of 4



1
                                                ORDER
2
            Based upon the above stipulation,
3

4
            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that all claims and

5    counterclaims raised, or that could have been raised, by the parties, arising out of the

6    agreements, claims, and contentions stated in the action are dismissed with prejudice and

7    without an award of attorneys’ fees or costs to any party.

8           DATED this 5th day of February, 2021.
9



                                                  A
10

11
                                                  RICARDO S. MARTINEZ
12                                                CHIEF UNITED STATES DISTRICT JUDGE

13

14   Presented by:
15
     /s/ Mark J. Lee
16
     Mark J. Lee, WSBA #19339
     Elizabeth Slattery, WSBA #56349
17   of Wolf & Lee, LLP
     230 E. Champion Street
18   Bellingham, WA 98225
     Ph.: (360) 676-0306
19   E-mail: mark@bellinghamlegal.com
              elizabeth@bellinghamlegal.com
20   Attorneys for Plaintiff/Counter-
     Defendant DK Smith International
21
     Trade, Inc. and Plaintiff Barry Smith
22

23
      STIPULATION AND ORDER OF DISMISSAL                                   WOLF & LEE, LLP
24
      WITH PREJUDICE                                                      230 E. Champion Street
      Page 3 of 4                                                         Bellingham, WA 98225
25
                                                                  Ph: (360) 676-0306/Fax: (360) 676-8058
          Case 2:20-cv-00744-RSM-JRC Document 25 Filed 02/05/21 Page 4 of 4



1

2

3
     /s/ Kevin W. Isaacson (per e-mail authority)
4
     Kevin W. Isaacson (Pro Hac Vice)
     of Ropers Majeski PC
5    50 W. San Fernando Street, Suite 1300
     San Jose, CA 95113
6    Ph.: (408) 287-6262
     E-mail: kevin.isaacson@ropers.com
7    Attorneys for Defendant and Counter-
     Claimant Global Sales Group Company
8    and Defendants Norio Mitsuoka and
     Ryuji Mitsuoka
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
      STIPULATION AND ORDER OF DISMISSAL                     WOLF & LEE, LLP
24
      WITH PREJUDICE                                        230 E. Champion Street
      Page 4 of 4                                           Bellingham, WA 98225
25
                                                    Ph: (360) 676-0306/Fax: (360) 676-8058
